FILED
                             NOT FOR PUBLICATION                            MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30133

               Plaintiff - Appellee,             D.C. No. 1:07-CR-00282-BLW

   v.
                                                 MEMORANDUM *
 RICARDO SANCHEZ-LOPEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Idaho
                   B. Lynn Winmill, Chief District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Ricardo Sanchez-Lopez appeals from the district court’s denial of his motion

to withdraw his guilty plea. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       Sanchez-Lopez contends that the district court erred when it refused to grant

his motion to withdraw his guilty plea. The district court did not abuse its

discretion when it concluded that Sanchez-Lopez’s belief that a witness would not

cooperate with the government was not a fair and just reason for withdrawing his

guilty plea. See Fed. R. Crim. P. 11(d)(2)(B); see also United States v. Vasquez-

Velasco, 471 F.2d 294, 294-95 (9th Cir. 1973) (per curiam). Further, the record

supports the district court’s conclusion that there was no indication that the witness

would testify on Sanchez-Lopez’s behalf or exonerate him. Finally, Sanchez-

Lopez admitted on more than one occasion that he had procured and delivered

methamphetamine and accepted firearms and payment.

       AFFIRMED.




AH/Research                                                                     09-30133